Order entered January 7, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01473-CV

                               PATRICK CRAWFORD, Appellant

                                                    V.

                                CITIMORTGAGE INC., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-02213

                                              ORDER
       The Court has before it appellant’s January 2, 2013 motion to extend amended appeal

brief deadline. The Court GRANTS the motion and ORDERS appellant to file her amended

brief within five days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE